                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JEFFREY POTOCZEK,

      Plaintiff,

v.                                              Case No. 3:19cv3452-TKW-HTC
HOWARD PATRICK and BARBARA J.
PATRICK,

      Defendants.
                                           /

                                    ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 14). No objections to the Report and Recommendation

were filed. Having reviewed the Report and Recommendation and the case file, I

agree with the magistrate judge’s determination that Defendants’ motion to dismiss

is due to be denied because this Court has jurisdiction and venue is proper in this

District. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     Defendants’ motion to dismiss (Doc. 12) is DENIED.
3.   This case is remanded to the magistrate judge for further proceedings

     pursuant to N.D. Fla. Loc. R. 72.2(E).

     DONE and ORDERED this 16th day of March, 2020.

                         T. Kent Wetherell, II
                        T. KENT WETHERELL, II
                        UNITED STATES DISTRICT JUDGE




                                 2
